Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ statement (page 3, remarks, June 30, 2021) disqualifies Lim as prior art
It is respectfully noted Lim et al. and the present application, at the effective filing date of the present application, had the same assignee (LG INNOTEK CO., LTD.) as evidenced by the original assignments filed in each application. That is, the subject disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were subject to the obligation of assignment to the same person. Thus, according to the exception in 35 U.S.C. § 102(b)(2)(C), Lim et al. is not a valid reference.

and prior art does not teach 
“the body having a first recess in an upper region between the first frame and the third frame and a second recess in an upper region between the third frame and the second frame” (claim 1).  
Prior art also does not teach “the body includes a plurality of recesses, wherein the first resin is disposed in the plurality of recesses” (claim 9).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899